Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 3 August 1821
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


 Sir.
New York 3. August 1821.
having not found any encouragement for my new institution in this place and as I am promised  to receive $30,000. in Martinico, in order to establish a School on general principles, according to the rules of Lancaster, which were those of the Military School of Paris in the time of Louis the 15th, I am on the point of starting. I like America, but I have lost 24000. dollars in it. I am sorry to leave a country in which I have been living for 17. years.If I do not remain in Martinico, I shall go to join my old friend Mr Bonptand, the Collaborator of My friend Mr Humboldt, up the Plata, on the Uraguay.My idea is now to form a Normal school on the plan of the Polytechnical School, in South America, not from any Sense of interest. Just to make my fellow-Comrades useful to Society.If You are fond of plants, Sir, I will now and then Send you something fine, through Richmond.—I have a beautiful little garden I am very sorry to leave it.I will also Send to you Some Shells and Minerals.I expect to remain in town five or Six days more. Doctor Mitchill or Mr Gahn, the Swedish Consul, would take  care of my letters.Most respectfully. Sir. Your humble obedient Servantfernagus de GeloneAllié du Major-General Berthier, Prince de Neufchatel et Wagram.